Citation Nr: 0833845	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to service connection for asthma 
(characterized by the appellant as a claim for breathing 
problems).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include a mood disorder, not 
otherwise specified and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
reopened the appellant's previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder ("PTSD") but denied the claim on its merits.  In 
that same decision, the RO denied the appellant's claims of 
entitlement to service connection for asthma and a mood 
disorder not otherwise specified ("mood disorder").  The 
appellant, who had active service from August 1967 to 
September 1971, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board observes for the record that new evidence has 
recently been submitted on the appellant's behalf in support 
of his claim of entitlement to service connection for PTSD. 
See August 2008 correspondence with evidence.  While part of 
this evidence is duplicative of information already contained 
in the claims file, a portion of it is new and has not been 
reviewed by the RO.  While the new evidence does not appear 
to contain a waiver of adjudication by the agency of original 
jurisdiction, the Board finds that the lack of a waiver is 
not prejudicial to the appellant in this case in light of the 
Board's determination that the appellant's PTSD claim should 
be reopened but REMANDED to the RO for additional 
development.  As such, the merits of the appellant's claim of 
entitlement to service connection for PTSD will be addressed 
in the REMAND portion of the decision below.  In addition, 
the Board finds that further development of the appellant's 
asthma and acquired psychiatric disorder other than PTSD 
claims is necessary.  Therefore, these issues are also 
addressed in the REMAND portion of the decision below and are 
hereby REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant is further action is required on his part. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material PTSD claim 
has been obtained.

2.  Most recently, an unappealed rating decision dated in 
February 1996 denied service connection for PTSD. 

3.  The evidence received since the February 1996 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's PTSD claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A February 1996 rating decision that denied entitlement 
to service connection for PTSD is a final decision. 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2007).

2.  The evidence received subsequent to the February 1996 
rating decision is new and material; and therefore the claim 
of entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in June 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's previously denied PTSD service connection 
claim should be reopened, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
this issue presented on appeal.  

B.  New and material evidence

The appellant contends that he is entitled to service 
connection for PTSD related to stressful events he 
experienced in Vietnam. See appellant's statements dated in 
August 2002, May 2007 and May 2008.  In the past, he has 
reported being traumatized in service by: (1) his assignment 
to load and unload coffins of deceased soldiers that 
sometimes came open, (2) having his airplane mortared when he 
first arrived in Vietnam and (3) being exposed to sniper, 
mortar and artillery fire that included a direct hit on a 
barracks at "Gunfighter Village" in August 1969 or 
September 1969. See July 1992 VA examination report; May 1995 
statement in support of claim; July 1995 statement in support 
of claim.  The record reveals that the RO attempted to verify 
all of the alleged stressors noted above.  However, the 
appellant's previously filed claims for PTSD were ultimately 
denied in rating decisions dated in November 1993 and 
February 1996 on the basis of a lack of a verifiable stressor 
service event upon which a diagnosis of PTSD could be made.  
The appellant was provided notice of both rating decisions. 
See December 1993 and February 1996 letters from the RO to 
the appellant.

For the record, appellate review is initiated by the filing 
of a notice of disagreement ("NOD"), and is completed by 
the filing of a substantive appeal after a statement of the 
case ("SOC") has been furnished. See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201.  In order to perfect an appeal to 
the Board, a claimant must file a substantive appeal, which 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information. See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202.  

In terms of the previous denials of the appellant's PTSD 
claims, the Board observes that the appellant did not 
initiate an appeal of the November 1993 rating decision.  
While the appellant submitted an NOD to the February 1996 
rating decision, and the RO issued a Statement of the Case, 
the appellant did not finalize an appeal by filing a 
substantive appeal.  Therefore, both the November 1993 and 
February 1996 rating decisions represent final decisions. 
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

Most recently, the appellant requested that his PTSD claim be 
reopened and submitted additional evidence in support of his 
claim. May 2002 application for compensation.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In 
this case, the RO reopened the appellant's claim and 
adjudicated it on a de novo basis in the April 2003 rating 
decision on appeal. See also November 2004 statement of the 
case.  The Board agrees with the RO's determination to reopen 
the claim in light of (1) several pages of additional 
personnel records that appear to have been associated with 
the claims file since the February 1996 rating decision and 
(2) the evidence submitted on the appellant's behalf in 
August 2008.  However, the Board finds that additional 
development of the claim appears to be necessary.  As such, 
the Board concludes that new and material evidence has been 
submitted to reopen the previously denied claim; and remands 
the claim for the development outlined below. 38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence has been submitted to reopen the 
appellant's previously denied claim of entitlement to service 
connection for post-traumatic stress disorder; and to this 
extent only, the appeal is granted. 


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
(1) asthma, (2) an acquired psychiatric disorder to include a 
mood disorder nos and depression and (3) post-traumatic 
stress disorder ("PTSD") discloses a need for further 
development prior to final appellate review.  

In terms of the appellant's asthma and mood disorder claims, 
the Board observes that the appellant was afforded two VA 
examinations in October 2002 in association with a 
nonservice-connected pension claim in which he was diagnosed 
with, among other things, 1) reactive airway disease with 
chronic obstructive pulmonary disease, 2) a history of 
possible depression and 3) a mood disorder, not otherwise 
specified. See October 2002 VA examination reports.  These 
examination reports document that although certain records 
were reviewed by the VA examiners, the examiners were not 
provided with the appellant's claims file even though one 
doctor indicated that a review of the file would be necessary 
to verify the events reported by the appellant to be 
associated with his mood disorder/depression. October 2002 
mental disorders examination report, p. 5.  In light of the 
October 2002 examiner's statement and evidence contained in 
the appellant's service file that indicates 1) he complained 
of shortness of breath upon separation from service that was 
not noted upon his service entrance examination and 2) he 
underwent a medical and psychiatric evaluation several months 
prior to his separation from service, the Board concludes 
that the appellant's asthma and acquired psychiatric disorder 
(other than PTSD) claims should be remanded to the RO for the 
purpose of obtaining VA medical opinions that address the 
likelihood of whether the appellant's current post-service 
diagnoses of asthma/reactive airway disease and mood disorder 
nos/depression are related to the appellant's period of 
service. 

Turning to the appellant's reopened PTSD service connection 
claim, the Board observes that the appellant has recently 
argued that he was traumatized in service while imprisoned in 
the III MAF correctional facility at Da Nang Air Base from 
February 1969 to July 1969. See May 2007 and May 2008 
statements in support; August 2008 correspondence with 
evidence, p. 2.  Specifically, the appellant states that 
during this time frame, there was a massive explosion at a 
bomb dump at Da Nang that terrified him. August 2008 
correspondence with evidence, p. 3.  He reports that this 
explosion occurred on or about April 27, 1969; that he was 
locked in the brig; and feared that he was not going to be 
released. Id.  He indicates that he was finally released from 
the brig and told to run towards trucks outside where he was 
supposed to be transported away.  When he got outside, the 
appellant states that he was underneath what seemed like a 
mushroom cloud from the nearby dump; that munitions continued 
to explode; and that the explosions were so powerful that the 
ground seemed to drop three feet under his feet. Id.  In 
addition, he stated that bomb fragments were falling from the 
sky and that people were getting hit by them; and that he 
thought he was going to die. Id.  In support of his 
statement, the appellant submitted pictures taken from the 
internet that purportedly show the aftermath of a bomb dump 
explosion at Da Nang on April 27, 1969.          

While the RO has attempted to verify the appellant's other 
alleged PTSD stressor events (referenced above), the Board 
observes that no such attempt has been made to verify his 
purported experience associated with the April 1969 
ammunition dump explosion since the appellant has not 
reported this as a stressor event in the past. See July 1992 
VA examination report (the appellant reported that he spent 
time in jail in service due to an assault charge, but did not 
report an ammunitions explosion during that time frame); July 
1995 statement in support of claim.  In light of the new 
evidence recently submitted on the appellant's behalf, the 
Board finds that the RO should attempt to (1) verify that the 
April 1969 ammunition dump explosion reported by the 
appellant occurred; (2) obtain a description of the nature 
and extent of that explosion; and (3) attempt to verify 
whether the brig the appellant was incarcerated in at the 
time of the explosion was located near the vicinity of the 
explosion.  

In remanding the appellant's PTSD claim for the above-
referenced development, the Board observes that the appellant 
has also argued that the evidence submitted in August 2008 
supports his prior assertion of being traumatized by a direct 
hit on a barracks at "Gunfighter Village" on August 22, 
1969. See July 1995 statement from appellant; August 2008 
correspondence with evidence.  However, the Board finds that 
neither the August 2008 letter nor the attached internet 
photos of Da Nang rebut the report contained in the claims 
file provided by the Department of the Army that indicates 
that a rocket attack on Da Nang on August 22, 1969 did not 
occur.  Rather, on that date, 10 standoff rounds of fire were 
reported, with one person killed and 29 persons wounded. See 
February 1996 response from the Department of the Army with 
attachment.  As such, additional development of the August 
1969 alleged stressor event need not be conducted upon 
remand. 

Lastly, the Board notes for the record that the appellant 
also submitted a statement in May 2008 in which he appears to 
request that the RO research a mortar attack in Da Nang that 
he believes occurred on February 24, 1968 in which people 
were seriously injured and killed.  The appellant reports 
that this attack occurred while he was in the stockade; and 
that some of the cells of the stockade were destroyed during 
this attack. May 2008 statement in support of claim.  
However, records contained in the appellant's service file 
reveal that he was stationed at Travis Air Force Base in 
California in February 1968; and was not transferred to 
Vietnam until July 1969.  To the extent that the appellant 
may have mistakenly inserted the year 1968 instead of 1969 in 
his statement, the Board observes that the Department of the 
Army report contained in the claims file does not indicate 
that an attack on Da Nang occurred on February 24, 1969.  As 
such, the Board finds that no additional development of this 
purported stressor event need be conducted upon remand.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The appellant's claims file should 
be returned to the October 2002 VA 
examiners (if available) or another 
qualified examiner for a medical 
opinion that addresses whether it is at 
least as likely as not that the 
appellant's post-service diagnoses of 
asthma and/or reactive airway disease 
are related to the appellant's period 
of service.  In addition, a medical 
opinion should be obtained that 
addresses whether the appellant has an 
acquired psychiatric disorder (other 
than PTSD) to include a mood disorder 
and/or depression that is at least as 
likely as not related to the 
appellant's period of service.  A 
complete rationale should be offered 
for all opinions and conclusions 
expressed.

3.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center ("JSRRC" formerly known as the 
United States Armed Services Center for 
Research of Unit Records 
("USASCRUR")), and request that JSRRC 
attempt to verify the April 1969 
ammunition dump explosion at Da Nang 
reported by the appellant in the August 
2008 letter of record.  If this event 
is verified, JSRRC should be asked to 
provide a description of the nature and 
extent of that explosion and attempt to 
verify whether the brig the appellant 
was incarcerated in at the time was 
located near the vicinity of the 
explosion.  Any information obtained 
should be associated with the claims 
file.  If a stressor event is verified 
pursuant to these instructions, the RO 
should undertake any additional 
development deemed appropriate prior to 
readjudicating the appellant's PTSD 
claim, to include scheduling the 
appellant for a PTSD examination to 
determine whether he has a diagnosis of 
PTSD based on the verified stressor.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


